
	
		II
		112th CONGRESS
		1st Session
		S. RES. 171
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Lautenberg (for
			 himself, Mr. Rockefeller,
			 Mrs. Hutchison, Ms. Mikulski, Mr.
			 Lieberman, Mr. Durbin,
			 Mr. Wyden, Mr.
			 Carper, Mr. Sanders,
			 Mr. Blumenthal, Mr. Coons, and Mr.
			 Merkley) submitted the following resolution; which was referred to
			 the Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Recognizing and supporting National Train
		  Day on May 7, 2011.
	
	
		Whereas Amtrak was founded on May 1, 1971, bringing
			 together the passenger train operations of 20 separate rail companies;
		Whereas Amtrak is celebrating its 40th anniversary of
			 providing passenger rail service to the country;
		Whereas Amtrak introduced high-speed Acela Express
			 service, the fastest train in North America, to the Northeast Corridor in
			 2000;
		Whereas Amtrak ridership increased in each of the 17
			 months between November 2009 and March 2011;
		Whereas in 2011, Amtrak will send an exhibit
			 train to travel the country with educational exhibits and historical
			 styling to showcase the railroad’s history to the public;
		Whereas Amtrak trains and infrastructure carry commuters
			 to and from work in congested metropolitan areas, providing a reliable rail
			 option and reducing congestion on roads and in the skies;
		Whereas for many rural Americans, Amtrak represents the
			 only major intercity transportation link to the rest of the country;
		Whereas passenger trains provide a more fuel-efficient
			 transportation system, cleaner transportation alternatives, and energy
			 security;
		Whereas on a per-passenger-mile basis, intercity passenger
			 rail was 25 percent more energy efficient than airplanes and 30 percent more
			 energy efficient than automobiles in 2008;
		Whereas Amtrak provided intercity passenger rail travel to
			 28,700,000 Americans in 46 States during fiscal year 2010; and
		Whereas community railroad stations are a source of civic
			 pride, a gateway to over 500 of our Nation's communities, and a tool for
			 economic growth: Now, therefore, be it
		
	
		That the Senate supports the goals
			 and ideals of National Train Day, as designated by Amtrak.
		
